Citation Nr: 1746228	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-10 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.
 
2.  Entitlement to an initial compensable rating for rhinitis.


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel











INTRODUCTION

The Veteran served on active duty from September 1967 to March 1971 and January 2004 to March 2005, to include service in the Republic of Vietnam and the Southwest Theater of Operations.  The Veteran also has periods of National Guard service.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and February 2012 rating decisions from a Department of Veterans (VA) Regional Office (RO).  
 
In April 2015 the Board remanded the issues on appeal for additional development and a new VA examination.  The issues have now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability was not caused or aggravated by military service.  
 
2.  The Veteran's service-connected rhinitis is without polyps and is not manifested by greater than 50 percent obstruction of nasal passage on both side or complete obstruction on one side.
 

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
 
2.  The criteria for an initial compensable rating for rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
Service Connection
 
The Veteran asserts that he has a current lumbar spine disability as a result of his military service.  Specifically, he asserts that he hurt his lower back during his second period of active duty service as a result of wearing body armor, carrying heavy equipment, and riding in convoys over rough terrain.  He asserts that he has had intermittent back pain since service in Iraq. 
 
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.
 
The separation examination from his first period of active duty service reflects that the Veteran had back pain in February 1971, but that he responded to treatment and had no complaints and no sequalae.  The spine was normal on examination.  Service treatment records from his second period of active duty service reflect that the Veteran complained of back pain, but no diagnosis.  
 
Pursuant to the April 2015 Board remand the Veteran was scheduled for another VA examination to obtain an opinion that addressed the Veteran's complaint of back pain in and since service and to provide a rationale as to why an opinion regarding the etiology of the lumbar spine disability could not be provided.  However, the record reflects that the Veteran failed to attend the scheduled examination.  The RO indicated in its January 2016 Supplemental Statement of the Case (SSOC) that the Veteran had failed to report for the VA examination.  There is no indication in the record that the Veteran has provided good cause for not reporting for the examination, and there is no other indication of good cause for his failure to report for the scheduled examination.  In light of the fact that the Veteran failed without good cause to report for a necessary examination in conjunction with his claim for service connection for a lumbar spine disability, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655 (b).
 
The March 2011 VA examiner noted the Veteran's complaints of chronic low back pain and reported that she was unable to link lumbar strain with intermittent sciatica to service without resorting to speculation.  As such, the most probative medical evidence does not support a finding that the Veteran's claimed lumbar spine disability is etiologically related to his active duty service.  
 
A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Here, the Veteran has reported experiencing low back pain since service.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of a lumbar spine disability or as to the etiology of a lumbar spine disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to any current lumbar spine disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability including the Veteran's reports of low back pain.  
 
In summary, the preponderance of the evidence is against a finding that the Veteran has a current lumbar spine disability that was caused or aggravated by service.  Thus, the claim for service connection is denied.  
 
Increased Rating
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  
 
The Veteran's rhinitis is evaluated under Diagnostic Code 6522, which assigns a 10 percent rating when there are no nasal polyps, but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present. 38 C.F.R. § 4.97.  
 
The Board remanded this issue for an additional VA examination to determine the current severity of the Veteran's rhinitis.  However, as previously noted, the Veteran failed to report for the scheduled examination.  As such, the claim will be considered based on the available evidence of record.  See Turk v. Peake, 21 Vet. App 565 (2008).  
 
During the March 2011 examination the Veteran reported constant pressure in the nose but did not have any trouble breathing through his nose.  The examiner diagnosed chronic intermittent rhinitis likely aggravated during his deployment in 2004 to 2005.  The October 2011 examiner reported that there was no new information and restated the March 2011 examiner's opinion.  At the February 2012 VA examination the Veteran reported headaches, purulent drainage, sinus pain and tenderness, nasal congestion, and excess nasal mucous.  None of the examiners reported polyps on examination.  None of the other medical evidence reflects that the Veteran's rhinitis is productive of nasal polyps or greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  
 
As noted above, the Veteran is competent to attest to things he experiences through his senses.   See Jandreau, 492 F.3d 1372.  In this case the Veteran has stated that he has had sinus problems since his return from Iraq, and that he has daily sinus pressure, is on medication for nasal blockage, has dizziness, and reported he has equilibrium problems as his ears become blocked.  The lay statements do not indicate that the Veteran has nasal polyps, or greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  
 
As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a compensable rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  
 
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

Service connection for a lumbar spine disability is denied.  
 
An initial compensable rating for rhinitis is denied.  



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


